Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
* Note that all responses to this action should be sent to Art Unit 1765.


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by USP 9598569 see claims 5 and 6 and col. 12 line 40, and col. 13 line 42-46.

With regard to claim 1, directed to: 
a method of modifying polycarbonate comprising blending the polycarbonate with composite particles, wherein the composite particles comprise( I) a crosslinked polyolefin core, and (II) a full or partial shell comprising polymerized units of one of more vinyl monomers.
Note that the reference, USP 9598569 discloses polymer compositions containing composite core-shell particles. More specifically, the reference discloses a composite polymer composition comprising: the emulsion polymerization product of: (i) an aqueous polyolefin dispersion comprising the melt kneading product of one or more polyolefins, from 2 to 25 wt % of one or more dispersion stabilizing agents, water and optionally a neutralizing agent, and (ii) one or more (meth)acrylic monomers; wherein the one or more polyolefins have a Tg equal to or less than 50.degree. C. and comprise from 0.5 to 100 wt % functionalized polyolefin; and wherein the melt kneading product (i) comprises polymer particles having a volume average particle size from 150 nm to 2000 nm dispersed in the water; and wherein the one or more (meth)acrylic monomers polymerize onto the polymer particles to form composite polymer particles. 
 The Examples in col. 14 of the reference describe a process for making a composite particles identical to that given in Examples 1 and 2 of the present application where the same hydrocarbon polyolefin, non- hydrocarbon olefin precursors and acrylic shell monomers are used to make the core-shell composite particles. In claims 5 and 6 and col. 12 line 40, and col. 13 line 42-46, the reference discloses that the polyolefin core of the particles is cross-linked using peroxide. Further, the reference discloses a method whereby said core-shell composite particles are blended at 5wt% with polycarbonate in an extruder. The particles used contain 87 wt % of the cross-linked polyolefin core. The use of stabilizers including phosphates is disclosed in claim 1 and of the reference. 
Examples of polyolefins include, but are not limited to, copolymers of two or more alpha-olefins with a conjugated or non-conjugated diene, such as ethylene-vinyl compound copolymers such as ethylene-vinyl acetate copolymer, ethylene-vinyl alcohol copolymer, ethylene-vinyl chloride copolymer, ethylene acrylic acid or ethylene-(meth)acrylic acid copolymers, and ethylene-(meth)acrylate copolymer. These resins may be used either alone or in combinations of two or more. In claims 2 and 3 of the reference discloses that one or more polyolefins are crosslinked. In an alternative embodiment, the composite polymer particles of the instant invention may be used as an additive in a matrix polymer resin. Such matrix polymer resin may include, for example, polycarbonate (PC) and PC blends, polyesters etc.
In another embodiment, the composite polymer particles exhibit a core/shell structure.  In yet another embodiment, the composite polymer particles have a core with a partial shell structure.  See claims 5 and 6 and col. 12 line 40, and col. 13 line 42-46, where the reference discloses that the polyolefin core of the particles is cross-linked using peroxide.

With regard to claim 2, 
wherein the vinyl monomer comprises one or more (meth)acrylic monomer. 
Note col. 5 lines 9-31. 

With regard to claim 3, 
wherein the vinyl monomer comprises one or more unsubstituted alkyl ester of (meth)acrylic acid.
Note col. 5 lines 9-31. 

With regard to claim 4, 
wherein the crosslinked polyolefin core comprises one or more hydrocarbon polyolefin and one or more non-hydrocarbon polyolefin.
Note col. 13 lines 50-57. 

With regard to claim 5, 
wherein the crosslinked polyolefin core has Tg of -30°C or lower. 
See abstract and discussion in claim 1 above. Note particularly that the abstract recites “…a Tg equal to or less than 50.degree. C.” which overlaps the claimed invention 

With regard to claim 6, 
wherein the crosslinked polyolefin core has gel fraction of 10% or more by weight.
Although the reference does not specifically disclose the wording “gel fraction of 10% of the cross-linked polyolefin core”, this parameter is considered an inherent property for two reasons. First, as noted in col. 5 lines 9-57, the crosslinking of the polyolefin may be performed in the melt, in solution, in the extruder when the polyolefin is dispersed in the fluid medium, in the solid-state, in a swollen-state (i.e. gel), and the like.  The “swollen state” may be a gel or gel-like state, when present, and, thus, it is reasonable to conclude that it is at least 10% or more by weight of the totals polyolefin core.  Secondly, since the polymer compositions are produced by the same methods, reactants and steps, it would be reasonable to conclude that the polyolefin core possessed the same inherent properties as that of the claimed invention, i.e. gel content of at least 10%. Any properties or characteristics inherent in the prior art, e.g. gel content, although unobserved or detected by the reference, would still anticipate the claimed invention. Note In re Swinehart, 169 USPQ 226. "It is elementary that the mere recitation of a newly discovered...property, inherently possessed by things in the prior art, does not cause claim drawn to those things to distinguish over the prior art". 


With regard to claim 7, 
wherein the crosslinked polyolefin core is present in an amount of 60% to 90% by weight based on the sum of the weight of the crosslinked polyolefin core and the weight of the shell.
Col. 2 lines 8-20 discloses that the aqueous dispersion comprises from 5 to 99 percent by weight of one or more polyolefins, based on the total weight of the solid content of the aqueous dispersion which overlaps that which is claimed. 

With regard to claim 8, 
wherein the composite particles are present in an amount of 0.5% to 20% by weight based on the sum of the weight of the composite particles plus the weight of the polycarbonate.
See claim 1 of the reference. Additionally, note Examples, wherein the reference discloses the dispersion amounts which although set forth differently, appear to overlap that which is claimed.

With regard to claim 9, 
wherein the method comprises blending the polycarbonate with the composite particles and with a process stabilizer.
The use of stabilizers including phosphates is disclosed in col. 9 in its entirety and col. 10 line 21 of the reference. 
 In view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as novel and accordingly is unpatentable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 9598569 see claims 5 and 6 and col. 12 line 40, and col. 13 line 42-46.

With regard to claim 1, directed to: 
a method of modifying polycarbonate comprising blending the polycarbonate with composite particles, wherein the composite particles comprise( I) a crosslinked polyolefin core, and (II) a full or partial shell comprising polymerized units of one of more vinyl monomers.
As noted above, USP 9598569 discloses polymer compositions containing composite core-shell particles. More specifically, the reference discloses a composite polymer composition comprising: the emulsion polymerization product of: (i) an aqueous polyolefin dispersion comprising the melt kneading product of one or more polyolefins, from 2 to 25 wt % of one or more dispersion stabilizing agents, water and optionally a neutralizing agent, and (ii) one or more (meth)acrylic monomers; wherein the one or more polyolefins have a Tg equal to or less than 50.degree. C. and comprise from 0.5 to 100 wt % functionalized polyolefin; and wherein the melt kneading product (i) comprises polymer particles having a volume average particle size from 150 nm to 2000 nm dispersed in the water; and wherein the one or more (meth)acrylic monomers polymerize onto the polymer particles to form composite polymer particles. 
The Examples in col. 14, as well as claims 5 and 6 and col. 12 line 40, and col. 13 line 42-46 wherein the reference discloses a method whereby said core-shell composite particles are blended at 5wt% with polycarbonate in an extruder. The particles used contain 87 wt % of the cross-linked polyolefin core. The use of stabilizers including phosphates is disclosed in col. 9 in its entirety of the reference. 
Examples of polyolefins include, but are not limited to, copolymers of two or more alpha-olefins with a conjugated or non-conjugated diene, such as ethylene-vinyl compound copolymers such as ethylene-vinyl acetate copolymer, ethylene-vinyl alcohol copolymer, ethylene-vinyl chloride copolymer, ethylene acrylic acid or ethylene-(meth)acrylic acid copolymers, and ethylene-(meth)acrylate copolymer. These resins may be used either alone or in combinations of two or more. In claims 2 and 3 of the reference discloses that one or more polyolefins are crosslinked. In an alternative embodiment, the composite polymer particles of the instant invention may be used as an additive in a matrix polymer resin. Such matrix polymer resin may include, for example, polycarbonate (PC) and PC blends, polyesters etc.
In another embodiment, the composite polymer particles exhibit a core/shell structure.  In yet another embodiment, the composite polymer particles have a core with a partial shell structure. 

With regard to claim 2, 
wherein the vinyl monomer comprises one or more (meth)acrylic monomer. 
Note col. 5 lines 9-31. 

With regard to claim 3, 
wherein the vinyl monomer comprises one or more unsubstituted alkyl ester of (meth)acrylic acid.
Note col. 5 lines 9-31. 

With regard to claim 4, 
wherein the crosslinked polyolefin core comprises one or more hydrocarbon polyolefin and one or more non-hydrocarbon polyolefin.
Note col. 13 lines 50-57. 

With regard to claim 5, 
wherein the crosslinked polyolefin core has Tg of -30°C or lower. 
See abstract and discussion in claim 1 above. Note particularly that the abstract recites “…a Tg equal to or less than 50.degree. C.” which overlaps the claimed invention 

With regard to claim 6, 
wherein the crosslinked polyolefin core has gel fraction of 10% or more by weight.
The reference discloses the same invention as that which is claimed by applicants except for the specific crosslinked polyolefin core present in an amount of 10%  or more by weight. However, as noted in col. 5 lines 9-57, the crosslinking of the polyolefin may be performed in the melt, in solution, in the extruder when the polyolefin is dispersed in the fluid medium, in the solid-state, in a swollen-state (i.e. gel), and the like.  Since the “swollen state” may be a gel or gel-like state, when present, it is reasonable to conclude that it is at least 10% or more by weight of the totals polyolefin core. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular gel fraction percent of the crosslinked polyolefin as known in the art, since, in addition to col. 5 lines 9-57,
 the reference also discloses in col. 2 lines 8-20 that the aqueous dispersion comprises from 5 to 99 percent by weight of one or more polyolefins, based on the total weight of the solid content of the aqueous dispersion which overlaps that which is claimed  and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 7, 
wherein the crosslinked polyolefin core is present in an amount of 60% to 90% by weight based on the sum of the weight of the crosslinked polyolefin core and the weight of the shell.
In addition to the discussion for claim 6 above, the reference discloses the same invention as that which is claimed by applicants except for the specific the crosslinked polyolefin core is present in an amount of 60% to 90% by weight. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the reference discloses in col. 2 lines 8-20 that the aqueous dispersion comprises from 5 to 99 percent by weight of one or more polyolefins, based on the total weight of the solid content of the aqueous dispersion which overlaps that which is claimed and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 8, 
wherein the composite particles are present in an amount of 0.5% to 20% by weight based on the sum of the weight of the composite particles plus the weight of the polycarbonate.
The reference discloses the same invention as that which is claimed by applicants except for the specific amount of 0.5% to 20% by weight based on the sum of the weight of the composite particles plus the weight of the polycarbonate. In Examples, the reference discloses the dispersion amounts which appear to overlap that which is claimed. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amount of 0.5% to 20% by weight based on the sum of the weight of the composite particles plus the weight of the polycarbonate t, since, the primary reference discusses the generally use of such and generally, 

With regard to claim 9, 
wherein the method comprises blending the polycarbonate with the composite particles and with a process stabilizer.
The use of stabilizers including phosphates is disclosed in col. 9 in its entirety and col. 10 line 21 of the reference.   

In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Terressa Boykin/           Primary Examiner, Art Unit 1765